DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.         The present office action is made in response to the amendment of 12/13/2021. It is noted that in the amendment, applicant has made changes to the specification and the claims. Regarding to the claims, applicant has amended claims 9, 17 and 21. There is not any claim being added into or canceled from the application. The pending claims are claims 9-28 which claims are examined in the present office action.  Note that claims 1-8 were canceled in the amendment of 10/12/2021.
Response to Arguments
3.	Regarding to the objection to the specification and the rejections of claims 9-28 under 35 U.S.C. 112 as set forth in the office action of 10/29/2021, the amendments to the specification and the claims as provided in the amendment of 12/13/2021, and applicant's arguments provided in the mentioned amendment, pages 8-13, have been fully considered and are sufficient to overcome the objection to the specification and the rejections of claims 9-28 under 35 U.S.C. 112 as set forth in the mentioned office action.
Specification
4.         The lengthy specification which was amended by the amendment of 12/13/2021 has not been checked to the extent necessary to determine the presence of all possible minor errors. 
Allowable Subject Matter
5.	 Claims 9-28 are allowed.
6.	The following is an examiner’s statement of reasons for allowance.
The cover lens as recited in the independent claim 9, and the electronic display system having such a lens cover as recited in each of claims 17 and 21 is allowable with respect to the prior art, in particular, the US Publication Nos. 2018/0364822; 2017/0300114 and 2016/0236975 and the US Patent No. 9,862,855 by the features thereof “a first surface … the first direction” (claim 9, lines 2-10; claim 17, lines 4-12; and claim 21, lines 5-12). Such features are not disclosed in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872